*930Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Emily Baldwin appeals the district court’s order granting summary judgment to Defendant in this action alleging bad faith in connection with refusal to pay an insurance claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Baldwin v. Brethren Mut. Ins. Co., No. 1:10-cv-03227-RDB, 2012 WL 531009 (D.Md. Feb. 17, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.